



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dennis, 2013 ONCA 708

DATE: 20131119

DOCKET: C53761

Feldman, Gillese and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Devon Dennis

Appellant

Aman S. Patel, for the appellant

Shawn Porter, for the respondent

Heard: November 15, 2013

On appeal from the conviction entered on October 18, 2010
    and the sentence imposed on November 17, 2010 by Justice G. Pardu of the Superior
    Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant was convicted of attempt murder and various firearms
    offences. He appeals his conviction for attempt murder on the basis that the
    statement the appellant gave the police should not have been ruled voluntary.

[2]

The appellant submits that the trial judge made findings that were
    against the weight of the evidence on the
voir dire
. For example, at
    para. 23, the trial judge rejected the appellants claim that the officer fed
    him the information that the 17 year old had been arrested. She did so based on
    the video that showed the 17 year old going by the interview room and the audio
    of that passage, as well as on the fact that the youth had been present at the
    accuseds house when he was arrested.

[3]

The appellant effectively argues that the trial judges conclusion that
    the statement was voluntary was not reasonable, based on the evidence. We do
    not agree. The trial judge considered and weighed the evidence carefully. We do
    not reweigh. See most recently
R. v. M.D
., 2012 ONCA 841 at 42. We see
    no error in the trial judges approach or in her analysis or conclusion that
    the statement was voluntary.

[4]

The appellant also appeals his sentence of 15 years, 3 months in total,
    reduced by 3 years for pretrial custody credited on the 2:1 basis. The sentence
    also included 3 years for the firearms offence which was the mandatory minimum
    at the time. The appellant submits that the sentence is crushing for a 24 year
    old and should have been several years less in total.

[5]

The sentencing judge was well aware of the appellants youth. However
    she was also aware of the extremely serious circumstances - what turned out to
    be an effective ambush of the victim with a prohibited firearm at point blank
    range. It was just luck that the victim survived. Also just one month before, the
    appellant had signed a recognizance not to possess such a firearm.

[6]

The sentencing judge recognized that the sentence is a long one, but she
    found it to be appropriate for the gravity of the offence and all the
    circumstances. We see no basis to interfere.

[7]

We also considered the issue of the 3 year mandatory minimum. Based on
    the recent decision in
R. v. Nur
, 2013 ONCA 677, para. 206, the 3 year
    consecutive sentence for the firearms offence remains the appropriate sentence.

[8]

In the result, the appeals against conviction and sentence are
    dismissed.


